—Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Appelman, J.), imposed August 19, 1992.
Ordered that the sentence is affirmed.
Appellate review of the issue raised by the defendant was effectively waived by him as part of his plea bargain (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1).
We have, however, examined the defendant’s contention that the sentence was excessive and find it to be without merit (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Balletta, Ritter, Santucci and Goldstein, JJ., concur.